Madison Mosaic Funds Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, Arizona 85258 480-443-9537 February 2, 2011 Filed Electronically Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Tax-Free Trust Filing Pursuant to Reg. 230.497(j) Registration No. 2-77986; File No. 811-03486 Dear Sir or Madam: This is to certify that the forms of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment and that the text of the most recent registration statement or amendment has been filed electronically. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officer Madison Mosaic Tax-Free Trust
